Citation Nr: 0313499	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  02-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for an anxiety reaction, 
currently evaluated as 30 percent disabling.

(The issues of entitlement to a compensable rating for pes 
planus and entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1943.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied entitlement to service 
connection for bilateral hearing loss and denied entitlement 
to compensable evaluations for anxiety and pes planus.  In 
July 2002, the RO increased the evaluation for anxiety 
reaction from zero to 30 percent.  The RO in Reno, Nevada, 
currently has jurisdiction over the case.

In February 2003, a video-conference hearing was held before 
the undersigned Veterans Law Judge making this decision who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).

The Board is undertaking additional development on the claims 
of entitlement to service connection for bilateral hearing 
loss and entitlement to a compensable evaluation for anxiety, 
pursuant to 38 C.F.R. § 20.901(a) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing these issues or remand the case for adjudication 
by the RO, whichever is appropriate.




FINDING OF FACT 

The veteran's anxiety reaction does not exhibit occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for an anxiety reaction have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.130, 
Diagnostic Code 9413 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of this 
information in an October 2001 development letter issued by 
the RO, as well as in the discussions in the November 2001 
rating decision and July 2002 statement of the case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's available VA 
treatment records.  He has not identified any private medical 
source that would possess any pertinent and outstanding 
evidence, and he has in fact testified that all of his mental 
health treatment has been at VA.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A decision can be rendered in this case without 
further examination.  In connection with the pending claim, 
VA has afforded the veteran examinations conducted in 
November 2000 and May 2002.  The results of these 
examinations have been associated with the claims file and 
adequately present the current level of disability, such that 
reexamination is not required.  See Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999); VAOPGCPREC 11-95.

The requirements of the VCAA have been met, and further 
development and/or remand is not warranted.


II.  Evaluation of anxiety reaction

Effective May 1950, the veteran has had a noncompensable 
evaluation for anxiety reaction.  In April 2000, he filed a 
claim for a compensable disability evaluation.  In July 2002, 
the RO increased the evaluation from zero to 30 percent.  The 
claim for a higher rating, however, remains on appeal because 
the 30 percent disability evaluation is less than the maximum 
benefit available under VA laws and regulations.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran's anxiety reaction is rated under DC 9413 
(anxiety disorder), which is rated under the general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130, DC 
9413.  A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher, or 50 percent evaluation, is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The Board has reviewed all the evidence of record.  The 
evidence relevant to the issue on appeal is discussed below.

Examining the evidence of record, the Board finds that the 
veteran's anxiety reaction most closely approximates the 
severity contemplated by the current 30 percent evaluation.  
For example, at the VA mental disorders examination in 
November 2000, although the veteran appeared depressed and 
tearful at times, he reported that he stays busy with 
projects and describes himself as a workaholic.  He lives 
with his wife, has a circle of friends, and claims to 
socialize with others.  The May 2002 VA mental disorders 
examination included diagnostic testing, which revealed the 
veteran was not depressed and suffered from only mild 
anxiety.  

The veteran testified that he "get[s] along very good" with 
people and has a very good relationship with his spouse.  The 
VA treatment records further buttress the two VA examination 
findings.  For instance, in June 2000, the veteran reported 
that he loves people and enjoys working with people, adding 
that he has good communication skills.  He reportedly enjoys 
hobbies, social outings, and travel.  He said that he worked 
part time in a financial institution.  Moreover, he is 
treated primarily for diagnosed "major depression, single 
episode, grief reaction," not his service-connected anxiety.    

The veteran's Global Assessment of Functioning (GAF) scores 
of 60 to 65 indicate only mild to moderate symptoms.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  Additionally, he has not demonstrated a flattened 
affect.  In June 2000, his affect was congruent with the 
topic of conversation.  Nor was there evidence of impaired 
judgment or thinking.  The veteran denied any difficulty 
concentrating during the interview and remained alert, 
oriented, and attentive.  His judgment and insight were 
described as good.  He was also able to engage in abstract 
reasoning without difficulty and articulate his thoughts 
well.  In addition, there was no impairment of the veteran's 
speech.  The examiner indicated that his speech revealed no 
evidence of psychosis or a formal thought disorder.  Although 
the veteran said that his memory was not as good as it used 
to be, he denied any difficulty in day to day functioning.  
He reported that he was still quite good at remembering.  

The veteran testified that he experiences panic attacks three 
to four times per week. Occasional panic attacks were also 
reported to the May 2002 VA examiner.  That these panic 
attacks occur at a frequency of more than once a week is a 
symptom in favor of an increase to 50 percent.  See 38 C.F.R. 
§ 4.130.  The balance of the evidence, however, demonstrates 
at most a level of severity contemplated by the currently 
assigned 30 percent evaluation.  For example, the veteran 
generally functions satisfactorily in both social and work-
related activities, as discussed above.  

In sum, the evidence of record shows symptoms of service-
connected anxiety reaction as most closely approximating the 
criteria for the currently assigned 30 percent evaluation, 
and an increased disability evaluation is not warranted.  
The benefit-of-the-doubt doctrine is inapplicable here 
because the preponderance of the evidence is against the 
claim for an increase.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling, is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

